DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-03-12 (herein referred to as the Reply) where claim(s) 1-30 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f). Such claim(s) and corresponding limitation(s) is/are: 

Claim(s) 25
		means language: means for
		non-structural language:  receiving control information comprising an...

		means language: means for
		non-structural language:  determining...

		means language: means for
		non-structural language:  transmitting the transmission repetitions of...

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over YOU_327 (US20190174327)
Claim(s) 1, 25, 26
YOU_327 teaches
	receiving control information comprising an uplink grant, BS transmits, to a UE, an SPS PDCCH indicating SPS activation which includes UL grant information. In this case, the UE is assigned a specific RB, MCS, etc. designated by the SPS PDCCH for uplink transmission at a particular interval from when a UL grant message is received through SPS signaling. <FIG(s). 7; para. 0136, 0138>.

	determining, prior to the indicated resource in time, a number of transmission repetitions of the TB based at least in part on a proximity of the resource in time to one or both of a subframe boundary and slot boundary; The UE is configured with the multi-subframe scheduling and a number of TBs transmitted through N subframes for SPS PDSCH/PUSCH. The UE is configured prior to starting the SPS activation, for example, the UE would implicitly be configured prior to starting the SPS activation in Subframe X which when the UE would start SPS in accordance a previously received subframe offset configuration received from the BS. In the case the number of repetitions is 1, N TBs may be transmitted through N subframes, with each TB allocated to one subframe, upon receiving the SPS activation for multi-subframe scheduling, the UE would determine that 1TB repetition for each subframe semi-persistently starting with the initial subframe indicated in the SPS PDCCH (i.e., the initial subframe in the SPS, multi-subframe scheduling after the SPS is activated). Since the 1TB repetition starts in that initial subframe in the SPS, implicitly the UE determines that the 1TB must be transmitted within that subframe which is between the boundaries of the start of the subframe and the end of the subframe (boundaries). <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
wherein the proximity of the resource in time indicates the number of transmission repetitions of the TB; and Since the 1TB repetition starts in that initial subframe in the SPS, implicitly the UE determines that the 1TB must be transmitted within that subframe which is between the boundaries of the start of the subframe and the end of the subframe (boundaries). That is, for the repetition which occurs in an initial subframe, the device determines a number 
	transmitting the transmission repetitions of the TB based at least in part on the uplink grant and the determined number of transmission repetitions. UE transmits, to the base station, the TB in accordance with the repetition/per subframe multi-subframe configured and in accordance with the SPS PDSCH/PUSCH allocation/grant. <FIG(s). 7, 9; para. 0136, 0138, 0157-0158, 0187-0192>.
With regards to apparatus claims 26, 25 YOU_327 teaches a UE having a processor, memory including software/modules and RF Units for carrying out the disclosed embodiments <FIG(s). 13; para. 0219-0228>.
Claim(s) 12, 23
YOU_327 teaches
	receiving a semi persistent scheduling (SPS) configuration,  The UE is configured with the multi-subframe scheduling and a number of TBs transmitted through N subframes for SPS PDSCH/PUSCH.  <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
	wherein the number of transmission repetitions of the TB is further based at least in part on the SPS configuration. The UE is configured with the multi-subframe scheduling and a number of TBs transmitted through N subframes for SPS PDSCH/PUSCH. Configuration includes a number of repetitions N per N subframes for TB repetition in which the UE determines. <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
Claim(s) 13, 24
YOU_327 teaches
	wherein a correlation between the number of transmission repetitions of the TB and the resource in time is radio resource control (RRC) configured. SPS resource allocation including the SPS interval is set through higher layer RRC signaling, the SPS resource allocation corresponds to the SPS repetitions. <FIG(s). 7; para. 0136-0137, 0165; Claim 4>.
Claim(s) 14
YOU_327 teaches
identifying a resource in time for an initial transmission of a transport block (TB); BS transmits, to a UE, an SPS PDCCH indicating SPS activation which includes UL grant information. In this case, the UE is assigned a specific RB, MCS, etc. designated by the SPS PDCCH for uplink transmission at a particular interval from when a UL grant message is received through SPS signaling. In the case of multi-subframe scheduling in SPS where a number of repetitions is 1 such that TBs may be transmitted through N subframes, with each TB allocated to one subframe, the SPS PDCCH indicating SPS activation. <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
	determining, prior to the indicated resource in time,  a number of transmission repetitions of the TB based at least in part on a proximity of the resource in time to one or both of a subframe boundary and slot boundary, The base station configures the UE with the multi-subframe scheduling and a number of TBs transmitted through N subframes for SPS PDSCH/PUSCH. The UE is configured prior to starting the SPS activation, for example, the UE would implicitly be configured prior to starting the SPS activation in Subframe X which when the UE would start SPS in accordance a previously received subframe offset configuration received from the BS. In the case the number of repetitions is 1, N TBs may be transmitted through N subframes, with each TB allocated to one subframe, upon receiving the SPS activation for multi-subframe scheduling, the UE would determine that 1TB repetition for each subframe semi-persistently starting with the initial subframe indicated in the SPS PDCCH (i.e., the initial subframe in the SPS, multi-subframe scheduling after the SPS is activated). Since the 1TB repetition starts in that initial subframe in the SPS, implicitly the UE determines that the 1TB must be transmitted within that subframe which is between the boundaries of the start of the subframe and the end of the subframe (boundaries). <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
wherein the proximity of the resource in time indicates the number of transmission repetitions of the TB; and Since the 1TB repetition starts in that initial subframe in the SPS, 
	transmitting control information comprising an uplink grant, BS transmits, to a UE, an SPS PDCCH indicating SPS activation which includes UL grant information. In this case, the UE is assigned a specific RB, MCS, etc. designated by the SPS PDCCH for uplink transmission at a particular interval from when a UL grant message is received through SPS signaling. <FIG(s). 7; para. 0136, 0138>.
	wherein the uplink grant indicates the resource in time for the initial transmission of the TB; and The SPS PDCCH indicating SPS activation includes subframe information such as subframe interval, subframe offset, and allowed subframe for SPS for triggering the UE to perform SPS in accordance with the SPS PDCCH after receiving the activation.  In the case of multi-subframe scheduling in SPS where a number of repetitions is 1 such that TBs may be transmitted through N subframes, with each TB allocated to one subframe, the SPS PDCCH indicating SPS activation. Accordingly the SPS PDCCH includes information indicates an initial subframe that will start the SPS interval. <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
	monitoring for the transmission repetitions of the TB based at least in part on the uplink grant and the determined number of transmission repetitions. UE transmits, to the base station, the TB in accordance with the repetition/per subframe multi-subframe configured and in accordance with the SPS PDSCH/PUSCH allocation/grant. <FIG(s). 7, 9; para. 0136, 0138, 0157-0158, 0187-0192>.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of Lei_322 (US20200059322)
Claim(s) 2, 27, 15
YOU_327 does not explicitly teach
wherein each TB transmission of the transmission repetitions is transmitted in a different transmission time interval (TTI) or mini-slot or both of a repetition window.
However in a similar endeavor, Lei_322 teaches
	wherein each TB transmission of the transmission repetitions is transmitted in a different transmission time interval (TTI) or mini-slot or both of a repetition window. Subsequent repetitions are transmitted in one or more other TTI/slots/mini slots other than the first TTI/slots/mini slots, where all the TTI/slots/mini slots corresponding to the k repetitions functions and acts in an equivalent manner as the claimed repetition window <FIG(s). 2, 3, 5, 6; para. 0043-0045, 0047, 0055-0057, 0081, 0089>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 with the 
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of Lei_322 (US20200059322), and further view of LEE_436 (US20190313436)
Claim(s) 3, 16, 28
As discussed herein for the base claims, YOU_327 in view of Lei_322 teaches 
A unit of time that for repetition that is a mini slot <FIG(s). 2, 3, 5, 6; para. 0043-0045, 0047, 0055-0057, 0081, 0089>.
YOU_327 does not explicitly teach
further comprising:
	transmitting the initial transmission of the TB in an initial unit of time corresponding to the resource in time according to initial transmit power control (TPC) parameters;
	receiving a TPC command indicating different TPC parameters for an additional unit of time in the repetition window; and
	maintaining the initial TPC parameters for a transmission repetition of the TB in the additional unit of time.
However in a similar endeavor, LEE_436 teaches
	transmitting the initial transmission of the TB in an initial unit of time corresponding to the resource in time according to initial transmit power control (TPC) parameters; UE transmits in accordance with a current TCP configuration, a repetition for a specific TB/CB (group) prior to an i-th TTI as the i-th TTI is in the middle of the repetition. Thereafter in the i-th TTI, the UE receives an updated TPC information. <para. 0116-0118>.
receiving a TPC command indicating different TPC parameters for an additional unit of time in the repetition window; and TCP update operations include: UE receives TPC 
	maintaining the initial TPC parameters for a transmission repetition of the TB in the additional unit of time. If i-th TTI is a TTI located in the middle of repetition for a specific TB/CB (group), then a rule may be defined such that TPC update (e.g., application of the TPC information) is not applied to all TTIs/slots/symbols in which repetition is performed. <para. 0118>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 and Lei_322 with the embodiment(s) disclosed by LEE_436. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved efficiency, latency, and/or reliability between a UE and BS. See para. 0003, Summary.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of KIM_149 (US20150304149)
Claim(s) 4, 17, 29
As discussed herein for the base claims, YOU_327 teaches a repeated signal that is a transport block.
YOU_327 does not explicitly teach
wherein the number of transmission repetitions is based at least in part on a number of orthogonal frequency-division multiplexing (OFDM) symbols between a resource in time and the one or both of the subframe boundary and slot boundary.
However in a similar endeavor, KIM_149 teaches
wherein the number of transmission repetitions is based at least in part on a number of orthogonal frequency-division multiplexing (OFDM) symbols between a resource in time and the one or both of the subframe boundary and slot boundary.

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 with the embodiment(s) disclosed by KIM_149. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved system for tracking synchronization between wireless devices in a wireless communication system. See para. 0001-0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of YAMAMOTO_455 (US20190020455)
Claim(s) 7, 20
As discussed herein for the base claims, YOU_327 teaches a repeated signal that is a transport block.
YOU_327 does not explicitly teach
wherein the transmission repetitions of a signal span at least two subframes or slots or both, the method further comprising:
	transmitting at least one demodulation reference signal (DMRS) in each subframe and slot of the at least two subframes or slots or both based at least in part on the transmission repetitions of the signal spanning the at least two subframes or slots or both.
However in a similar endeavor, YAMAMOTO_455 teaches

	transmitting at least one demodulation reference signal (DMRS) in each subframe and slot of the at least two subframes or slots or both based at least in part on the transmission repetitions of the signal spanning the at least two subframes or slots or both. Repetition includes mapping the repeated data signal and a demodulation reference signal (DMRS) repeatedly at a symbol level over a plurality of subframes such that the device transmits the repeated signal and DRMS in every subframe to enable the base station to estimate the channel. In one particular case as seen in FIG. 7 the DMRS occur at subframe boundaries. <FIG(s). 1, 4, 7; para. 0022, 0042, 0054, 0057-0059>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 with the embodiment(s) disclosed by YAMAMOTO_455. One of ordinary skill in the art would have been motivated to make this modification in order to provide subframe channel estimation and symbol level combining for improving transmission quality. See para. 0012.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of BAE_503 (US20190075503)
Claim(s) 6, 19, 30
YOU_327 does not explicitly teach
further comprising:
	performing power boosting for the transmission repetitions of the TB based at least in part on the determined number of transmission repetitions.
However in a similar endeavor, BAE_503 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 with the embodiment(s) disclosed by BAE_503. One of ordinary skill in the art would have been motivated to make this modification in order to provide a communication method based on the characteristics of IoT and machine-type communication, such as low power consumption and multiple accesses, may be required. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of YAMAMOTO_455 (US20190020455), and further view of Zhang_321 (US20170332321)
Claim(s) 8
YOU_327 teaches 
wherein transmitting the transmission repetitions of the TB comprises:
transmitting a first set of transmission repetitions in a first subframe and transmitting a second set of transmission repetitions in a second subframe The UE is configured with the multi-subframe scheduling and a number of TBs transmitted through N subframes for SPS PDSCH/PUSCH. In the case the number of repetitions is 1, N TBs may be transmitted through N subframes, with each TB allocated to one subframe. Accordingly, there exist separate sets of the TB transmitted in different subframes (i.e., a first and second subframe) <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>.
YOU_327 does not explicitly teach
	transmitting in a first subframe according to a first set of transmit power control (TPC) parameters; and

However in a similar endeavor, Zhang_321 teaches
	transmitting in a first subframe according to a first set of transmit power control (TPC) parameters; and transmitting in a second subframe according to a second set of TPC parameters different from the first set of TPC parameters. WTRU transmits, to one or more base stations, in a first set of subframes associated with first power control parameters and a second set of subframes associated with second power control parameters.  <FIG(s). 9; para. 0058; Claim 2>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 and YAMAMOTO_455 with the embodiment(s) disclosed by Zhang_321. One of ordinary skill in the art would have been motivated to make this modification in order to support the component carrier-specific reconfiguration for the WTRU that may be communicating with different eNBs at the same time (para. 0023).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of YAMAMOTO_455 (US20190020455), and further view of Ahn_797 (US9461797)
Claim(s) 10
As discussed herein for the base claims, YOU_327 teaches a transmission repetitions that is a transport block.
YOU_327 does not explicitly teach
further comprising:
	refraining from transmitting a sounding reference signal (SRS) based at least in part on a transmission spanning the at least two subframes or slots or both.

	refraining from transmitting a sounding reference signal (SRS) based at least in part on a transmission spanning the at least two subframes or slots or both. [UE drops SRS transmission on the SRS symbol in particular subframe(i) if a transmission in the last symbol of subframe(i) overlaps with another subframe (i+1) <FIGs. 11-12 ; col. 11:65 to col. 12:25: ; Claim 1>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 and YAMAMOTO_455 with the embodiment(s) disclosed by Ahn_797. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the interference between terminals by providing improved timing schemes in a wireless device (see Background and Summary).


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YOU_327 (US20190174327) in view of KIM_149 (US20150304149), and further view of Jeon_174 (US20180368174)
Claim(s) 5, 18
YOU_327 does not explicitly teach
wherein the number of transmission repetitions of the TB is further based at least in part on a number of OFDM symbols in each transmission time interval (TTI) or mini-slot.
However in a similar endeavor, Jeon_174 teaches
	wherein the number of transmission repetitions of the TB is further based at least in part on a number of OFDM symbols in each transmission time interval (TTI) or mini-slot. K-repetition of the same transport block (TB) transmission can be based on that a mini-slot or a 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YOU_327 and KIM_149 with the embodiment(s) disclosed by Jeon_174. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved signal timing in  multicarrier communication systems and the benefits of carrier aggregation. See para. 0041.
Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 9, 11, 21, 22
Reasons for allowance 
For claims 9, 21, and 22 for same reasons given previously as these are previously indicated as allowable subject matter.
For claim 11:
Claim 11 in conjunction with base claims 7 and 1 require:
wherein the transmission repetitions of the TB span at least two subframes or slots or both, 
transmitting at least one demodulation reference signal (DMRS) in each subframe and slot of the at least two subframes or slots or both based at least in part on the transmission repetitions of the TB spanning the at least two subframes or slots or both
identifying semi persistent scheduling (SPS) transmit power control (TPC) parameters to be applied to one or more of: 
a second subframe of the at least two subframes or 
a second slot of the at least two subframes or slots; and
delaying applying the SPS TPC parameters until one or more of a next repetition window, a next subframe, or a next slot based at least in part on the transmission repetitions of the TB spanning the at least two subframes or slots or both.


In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).
Examiner’s Notes
sets
Claim(s) 8, 21
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,”  “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set. 
Similar comments apply to other phrases such as, but not limited to:  “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The following arguments in the Reply have been fully considered and are persuasive:
USC 112(b) and Claim 11
The following arguments in the Reply have been fully considered but they are not persuasive:
Prior Art: 
YOU_327 teaches 
The Reply at page 12 implies that because YOU_327 teaches an explicit indication of a number of SPS repetition that this excludes that YOU_327 cannot teach:
determining … a number of transmission repetitions of the TB based at least in part on a proximity of the resource in time to one or both of a subframe boundary and slot boundary, wherein the proximity of the resource in time indicates the number of transmission repetitions of the TB;

However, the Examiner purports that YOU_327 does teach the determination above limitation in the situation where 1TB repetition per subframe and 1TB repetition starts in that initial subframe in the SPS, implicitly the UE determines that the 1TB must be transmitted within that subframe which is between the boundaries of the start of the subframe and the end of the subframe (boundaries) <FIG(s). 7, 9; para. 0136, 0138, 0158, 0187-0192>. The aforementioned determination in YOU_327 is with respect to that particular subframe when repetition starts and not necessarily performed for all repetitions. Accordingly, the Examiner 
Put in other terms, it appears that the Reply assumes that the claimed “a number of transmission repetitions of the TB” is the total or maximum number of repetitions of the TB. However a broadest reasonable interpretation of “a number of transmission repetitions of the TB” can include any number and not necessarily the maximum number. For example, the number could be 0 or 1. Therefore in the scenario in YOU_327 where there the device is configured for 1TB repetition per subframe and the repetition is activated. For the very first repetition which occurs in an initial subframe, the device determines a number of repetitions (in this case number 1) based on the fact that its still in the initial subframe (i.e., the boundary in time past the initial subframe has not occurred yet). Therefore, the determination is “based at least in part on a proximity of the resource in time to one a subframe boundary” and “wherein the proximity of the resource in time indicates the number of transmission” (determination that the time still in initial subframe so only 1TB repetition can be transmitted in this subframe).
It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANDRE TACDIRAN/Examiner, Art Unit 2415